Citation Nr: 0319643	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  95-20 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased evaluation for headaches, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for dementia, 
currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 1992 to November 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.


REMAND

In June 2002, the Board undertook additional development on 
the issues at hand, pursuant to 38 C.F.R. § 19.9(a)(2).  In 
Disabled American Veterans, et. al., v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
determined that 38 C.F.R. § 19.9(a)(2) was inconsistent with 
38 U.S.C. § 7104(a).  The Federal Circuit invalidated 38 
C.F.R. § 19.9(a)(2) because, in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain a waiver from the appellant.  The 
Federal Circuit also invalidated 38 C.F.R. § 19.9(a)(2)(ii), 
which required the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice," because it was contrary to 38 U.S.C. 
§ 5103(b), which provided the claimant one year to submit 
evidence.  

In accordance with the June 2002 development memorandum, the 
Board obtained Authorization and Consent to Release 
Information to the Department of Veterans Affairs, VA Form 
21-2142, executed by the veteran.  The healthcare providers 
identified in these authorizations, however, have not been 
contacted and the sought after evidence has not been 
requested.  Upon consideration of Disabled American Veterans, 
et. al., v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the Board must remand this case to the RO 
to obtain additional evidence as authorized by the veteran.  

Additionally, during the course of this appeal there was 
another significant change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 became 
law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  Records show the veteran has 
not been given adequate notice of the VCAA and specifically 
how it applies to his claim by the RO.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claims, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should attempt to obtain 
copies of pertinent treatment records 
from each healthcare provider for whom 
the veteran has executed an Authorization 
and Consent to Release Information.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and review the issues on appeal.  
If any remaining benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue an appropriate 
supplemental statement of the case.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for an 
examination may adversely affect his claims.  38 C.F.R. 
§ 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

